Citation Nr: 1506299	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-33 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than July 22, 2010 for the grant of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969 and had service in Vietnam.  He died in March 1999.  The appellant claims as the surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2011 VA Regional Office (RO) rating decision that granted service connection for the cause of death and dependency and indemnity compensation (DIC) from July 22, 2010.  The appellant appeals for an earlier effective date.

The transcript of the September 2013 videoconference hearing is in Virtual VA.


FINDINGS OF FACT

1.  The Veteran did not file a claim for any disability compensation during his lifetime.

2.  The Veteran died on March [redacted], 1999 of myocardial infarction due to or as a consequence of coronary artery disease.  

3.  An application for DIC was received on July 22, 2010.

4.  Effective August 31, 2010, ischemic heart disease was added to 38 C.F.R. § 3.309 as a disease warranting presumptive service connection based on exposure to herbicides in Vietnam.

5.  There is no claim or communication prior July 22, 2010 that may be considered a formal or informal claim for service connection for the cause of death. 

6.  The appellant's claim for DIC received on July 22, 2010 is the earliest possible effective date for the award by law.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 2010 for service connection for the cause of death and DIC are not met. 38 U.S.C.A. § 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.318, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends and has presented testimony to the effect that she is entitled to an earlier effective date for DIC as of the date of the Veteran's death.  She argues that her husband was not aware that his heart condition might be associated with Agent Orange or service related otherwise, and as such, did not seek benefits prior to his death.  In the alternative, the appellant avers that she was not aware of any VA benefits in this regard and should not be penalized as such.

Veterans Claims Assistance Act of 2000 (VCAA),

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The appellant was sent a duty-to-assist letter in July 2010.  In this case, however, as service connection and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) are met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has fulfilled its duty to assist the appellant in substantiating her claim as warranted by law.  There is no evidence that additional development is in order before this claim may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim of entitlement to an earlier effective date for DIC.  Moreover, because the law is dispositive of the claim, no further discussion of VA's duties to notify and assist is necessary. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Pertinent Law and Regulations

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2014).

38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Additionally, subject to the provisions of 38 U.S.CA. § 5101, 38 U.S.C.A. § 5110(g) provides that where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue. Id.  

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law. See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a) (2014). 

Exceptions to the rule that allows for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect. 38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law. 38 C.F.R. § 3.114(a)(2) (3) (2014).  In order to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement. 38 C.F.R. § 3.114.

VA has promulgated special rules for effective dates for the award of presumptive service connection based on exposure to herbicides pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease," will be the later of the date the claim was originally received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(2) (2013). 

A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991. C.F.R. § 3.816(c)(1) (2) (2014).  Ischemic heart disease, including coronary artery disease, was added to the list of diseases subject to presumptive service connection due to herbicide/Agent Orange exposure, effective August 31, 2010. 75 Fed. Reg. 53,202 (Aug. 31, 2010).

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985 and May 3, 1989 or pending (including received by VA) between May 3, 1989 and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose. 38 C.F.R. § 3.816(c)(1) (2).  There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations. 38 C.F.R. § 3.816(c)(3) (4).

Factual Background and Legal Analysis

The facts of this case may be briefly stated.  The Veteran served in Vietnam.  He died in March 1999.  The record reflects that he filed no claim for VA disability benefits during his lifetime.  No claim for DIC was received from the appellant until July 22, 2010.  Submitted in support of her claim was a certificate of death showing that the Veteran's died from a myocardial infarction due to or as a consequence of coronary artery disease.  Other evidence received with the DIC application included private clinical records indicating treatment for heart disease since 1994.  As the Veteran had Vietnam service, his fatal ischemic (coronary) heart disease was presumed to be associated with herbicide exposure in that country.  Therefore, entitlement to service connection for the cause of death was established effective the date of claim received on July 22, 2010.  The appellant filed a timely notice of disagreement with the effective date assigned and perfected a timely appeal. 

As indicated above, although the record reflects that the Veteran had been treated for heart disease since at least 1994, the record contains no prior claim to VA for any disability, or any writing that may be construed to this effect.  In other words, the Veteran did not file a claim with VA prior to his death in 1999.  A claim of entitlement to DIC was not received from the appellant until July 22, 2010.  Because the appellant's claim was not received within one year from the date of the Veteran's demise, she is not entitled to an effective date from the first day of the month in which his death occurred - March [redacted], 1999. 

The deceased Veteran had service in Vietnam and had a "covered herbicide disease" - ischemic (coronary) heart disease - that was added to the law for presumptive service connection on August 31, 2010.  He is therefore a Nehmer class member under 38 C.F.R. § 3.816(c)(2).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available to the appellant because the record reflects no claim for disability compensation for any relevant disease that was either denied by VA between September 25, 1985 and May 3, 1989, or pending before VA on May 3, 1989, or earlier than July 22, 2010.  Since the conditions for an earlier effective date were not demonstrated, the RO assigned an effective date of July 22, 2010, the date of the initial claim for service connection for the cause of the Veteran's death, in accordance with general effective date regulations. 38 C.F.R. § 3.816(c)(3) (4).  The record simply does not contain a claim of service connection for the cause of the Veteran's death prior to July 22, 2010 and there is no other documentation that might be interpreted or construed as an application for DIC.  In this instance, the later of the two events giving rise to the grant of service connection and DIC is the claim received on July 22, 2010.  

While the Board recognizes the appellant's contention that neither she nor the Veteran were aware of potential development of benefits, this does not provide a legal basis to assign an earlier effective date.

The Board recognizes the Veteran's meritorious service to the nation, especially in Vietnam, and is sincerely empathetic to the appellant's loss of her husband so prematurely.  However, it may not go beyond the factual evidence and applicable regulations and abrogate the laws of the United States in finding a basis for an effective date prior to July 22, 2010.  An effective date prior to July 22, 2010 is not legally permissible and must therefore be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 


ORDER

Entitlement to an effective date earlier than July 22, 2010 for the award of service connection for the cause of the Veteran's death and dependency and indemnity compensation (DIC) is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


